COCHRANE, J.
The defendant, who is a peace officer of the county of Albany, contends that section 351 of the Penal Code was being violated on the premises of the plaintiff, and that a large number of people had unlawfully assembled thereon, and that the alleged grievances of the plaintiff consisted merely in the suppression by the defendant in his* official capacity of the said alleged violation of law and in dispersing the people unlawfully assembled. Whether or not the law was being violated cannot be determined in this action. It is not the province of a court of equity to determine whether a crime has been committed, nor to interfere with the administration of the criminal laws. If the plaintiff and the people on his premises were actually engaged in violating the law, the defendant had the right to perform the acts complained of. “The only question for contestation was whether, as matter of fact, they were guilty or innocent of such violation; and the determination of that question could not by such *410an action as this be drawn to a court of equity. Whether a person accused of a crime be guilty or innocent is to be determined in a common-law court by a jury, and the people as well as the accused have a right to have it thus determined.” Davis v. Society, 75 N. Y. 368. See, also, In re Sawyer, 124 U. S. 200, 8 Sup. Ct. 482, 31 D. Ed. 402. It may be that if the defendant had invaded the property rights of the plaintiff, and had destroyed or threatened to- destroy or impair such rights to an extent unnecessary in the performance of his official duties, a court of equity would exercise its injunctive power to restrain him in the performance of such unnecessary- acts. But it does not appear that he has assumed control of the plaintiff’s property beyond what was necessary in stopping the alleged violation of law; and if, in putting an end to crime and in dispersing an unlawful assembly, he interfered somewhat with the use of the plaintiff’s property, it was because the property was being used for an unlawful purpose, and such interference was merely incidental to the performance of the defendant’s official duties. It is alleged in the 'complaint that the defendant has threatened to prohibit all access to the plaintiff’s building, and to take possession of its property; but this allegation is denied by the defendant, and I do not think the defendant intends to go to that extent. The plaintiff also claims that section 351 of the Penal Code is unconstitutional. That involves a determination of whether or not a crime has been committed, and is a question of law, and not of equity. Coykendall v. Hood, 36 App. Div. 558, 55 N. Y. Supp. 718.
Motion denied, with $10 costs.